Citation Nr: 0032884	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for skin sensitivity 
and allergy to direct and prolonged sunlight.

2.  Entitlement to an increased initial rating in excess of 
10 percent for digestive system disease to include achalasia 
with odynophagia and gastroesophageal reflux disease.

3.  Entitlement to an increased initial rating in excess of 
10 percent for a psoriasis with onychomycosis.  


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
August 1997, with two years, nine months, and 10 days of 
prior unverified active service.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas which, in part, denied 
service connection for skin sensitivity/allergy to direct and 
prolonged sunlight, gastroesophageal reflux disease (GERD), 
and onychomycosis of the toenails.  The decision also granted 
service connection for achalasia with odynophagia, evaluated 
as noncompensably disabling, and psoriasis, evaluated as 10 
percent disabling, both effective from September 1, 1997.  
During the pendency of the appeal, a rating decision in March 
1999 recognized service connection as established for GERD as 
part and parcel of service-connected digestive system 
disease, also including achalasia with odynophagia, rated 10 
percent from September 1, 1997.

Initially, the Board notes that the veteran's appeal 
originally included the issue of entitlement to service 
connection for lipomas of the right forearm.  During the 
pendency of the appeal, a March 1999 rating decision granted 
service connection for right forearm lipomas, evaluated as 
noncompensably disabling.  The veteran was notified and did 
not file a notice of disagreement.  Therefore, the issue of 
any higher evaluation for this disorder is not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  

In addition, the Board notes that in March 1999, the RO 
granted service connection for onychomycosis and 
recharacterized the service-connected skin disability as 
"psoriasis with onychomycosis".  The disability remained 
evaluated as 10 percent disabling.  

The issues of entitlement to service connection for skin 
sensitivity and allergy to direct and prolonged sunlight, and 
entitlement to an increased initial rating in excess of 10 
percent for digestive system disease to include achalasia 
with odynophagia and gastroesophageal reflux disease will be 
addressed in the Remand following the Order section of this 
decision.  


FINDING OF FACT

The veteran's psoriasis and onychomycosis, controlled by 
daily tar shampoo and cream, are manifested by skin lesions 
on the scalp, elbows and left knee, and thickening of the 
nails of the hands and toes, without evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 
10 percent for psoriasis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7806, 7816 (2000).  

2.  The criteria for a separate initial 10 percent rating for 
onychomycosis have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1998 VA outpatient treatment record noted that the 
veteran had multiple eczematous lesions on both elbow and 
knee joint areas.  The impression was psoriasis.  

On VA skin examination in July 1998, the veteran reported 
that he used coal tar shampoo daily and a cream on his elbows 
and left knee.  He indicated that he had no current symptoms 
and that his daily regimen controlled his skin disorder.  He 
complained of lesions on the elbows and left knee which 
occasionally appeared to crust, but were "quiet at this 
time".  Physical examination revealed manifestations of 
thickening of the fingers and toes.  The diagnosis was 
"psoriasis of skin, controlled with daily use of tar shampoo 
and cream to the lesions on joints, but it is manifested by 
scalp lesions and onychomycosis or thickening of nails of 
hands and toes."  

An April 1999 VA outpatient treatment record noted that the 
veteran had small lesions on both elbows and on the left knee 
cap area.  The diagnosis was psoriasis, mild.  

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

The veteran's psoriasis and onychomycosis are currently 
evaluated together as 10 percent disabling under Diagnostic 
Codes 7813 (dermatophytosis) and 7816 (psoriasis).  The 
Rating Schedule provides that unless otherwise stated, codes 
7807 through 7819 are to be rated as for eczema with ratings 
dependent on location, extent, and repugnant or otherwise 
disabling character of manifestations.  Under Diagnostic Code 
7806, a 10 percent evaluation for eczema is assigned where 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
is warranted with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation is 
warranted with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or where 
there is exceptionally repugnant disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7806.

A review of the evidence fails to show that the veteran's 
skin condition produces constant exudation or itching, 
extensive lesions or marked disfigurement.  The July 1998 VA 
examination indicates that the skin disorder, as normally 
manifested by lesions on the elbows, knees and scalp, was 
currently asymptomatic and controlled by daily tar shampoo 
and cream.  In April 1999, it was noted that lesions, 
described as small, were on both elbows and on the left knee 
cap area.  Following clinical evaluation, the veteran's 
psoriasis was described as "mild."  Therefore, the Board is 
unable to conclude that the current symptomatology of 
psoriasis equates to or approximates the criteria for a 30 
percent rating under 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806.  

The Board also notes the veteran's assertion that the 
onychomycosis or thickening of the fingernails and toenails 
warrants a separate compensable rating.  The provisions of 38 
C.F.R. § 4.14 preclude the assignment of separate ratings 
only for the same manifestations under different diagnoses.  
The critical element is that none of the symptomatology for 
any of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259 (1995).  Impairment associated with the 
veteran's service-connected disability may be rated 
separately unless it constitutes the same disability or the 
same manifestation.  Id. at 261.  The clinical evidence 
establishes that the veteran's psoriasis involves his skin, 
and onychomycosis involves his nails.  In this case, the July 
1998 VA examiner, through his diagnosis, clearly indicated 
that the veteran has skin lesions in addition to 
onychomycosis or thickening of the nails of the fingers and 
toes.  The manifestations of thickening of the toenails and 
fingernails represent  manifestations separate and distinct 
from psoriatic lesions of the skin.  As such, a separate 
rating for onychomycosis of the fingernails and toenails is 
permissible.  In this case, the thickening of the nails of 
the fingers and toes does involve an exposed area, in part, 
and may be characterized as extensive.  However, there has 
been no complaint or clinical finding that such thickening 
results in marked disfigurement.  There is no drainage, 
itching or other characteristic associated with the nail 
thickening.   In view of the foregoing, the Board finds that 
the evidence supports a separate 10 percent evaluation for 
onychomycosis of the fingernails and toenails.  In the 
absence of demonstration of the criteria for a 30 percent 
rating under Diagnostic Code 7806, as outlined above, a 
higher separate rating is not warranted for the 
onychomycosis.  

The veteran's disabilities have been shown to have been 
essentially unchanged throughout the rating period.  As such, 
staged ratings are not warranted as contemplated in 
Fenderson.


ORDER

Entitlement to an increased initial rating in excess of 10 
percent for psoriasis is denied.  

Entitlement to an initial separate 10 percent rating for 
onychomycosis is granted, subject to the applicable laws and 
regulations governing the award of monetary benefits.



REMAND

The record establishes that the veteran had two years, nine 
months, and ten days of active service prior to November 
1978.  Such service, including the veteran's character of 
discharge for that period, has not been verified.  Such 
information would be useful in adjudicating the service 
connection claim.

The veteran contends that his service-connected digestive 
disorder warrants a higher evaluation.  He also contends that 
his GERD should be rated separately from the achalasia with 
odynophagia.  The veteran was afforded a VA esophagus and 
hiatal hernia examination in July 1998.  The report of 
examination reflects that he was sent to a speech therapist 
for complaints of difficulty swallowing.  In reviewing the 
speech therapist's report, dated in July 1998, the Board 
notes that it was recommended that the veteran be referred to 
a gastroenterologist.  In view of the foregoing 
recommendation, the Board feels that the veteran should be 
afforded a VA examination by a gastroenterologist to 
determine the nature and extent of his service-connected 
digestive system disorders.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should verify the dates, as 
well as the character of discharge, for 
the veteran's two years, nine months, and 
ten days of active service prior to 
November 1978.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected digestive disorder since 
September 1, 1997.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder. 

3.  The RO should schedule the veteran 
for a VA examination by a 
gastroenterologist to determine the 
nature and extent of his service-
connected digestive system disorders.  
All indicated tests, studies and X-rays 
should be performed.  The examiner should 
indicate whether there is any stricture 
of the esophagus and, if so, indicate 
whether such stricture can be considered 
moderate, severe (permitting liquids 
only), or permitting passage of liquids 
only with marked impairment of general 
health.  The examiner should also state 
whether there is persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, 
productive of considerable impairment of 
health.  The examination report should 
include a complete rationale for all 
opinions expressed.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issues of entitlement to an 
increased initial rating in excess of 10 
percent for the service-connected 
digestive system disorders, to include 
whether a separate rating is warranted 
for GERD, (See 38 C.F.R. § 4.14; Esteban 
v. Brown, 6 Vet.App. 259 (1994)), and 
entitlement to service connection for 
skin sensitivity and allergy to direct 
and prolonged sunlight.

If any benefit sought on appeal remains denied, the appellant 
and his representative should be provided a supplemental 
statement of the case, which reflects RO consideration of all 
additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 



